                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147-NLH-KMW

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                Defendants.


APPEARANCE:
Gurbir S. Grewal, Attorney General of New Jersey
Kai W. Marshall-Otto, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, NJ 08625
     Attorneys for DOC Defendants

HILLMAN, District Judge

     WHEREAS, Plaintiff Kaseem Ali-X has filed a civil complaint

alleging that his legal mail was opened outside of his presence

between May 24, 2010 and September 20, 2011 while he was

incarcerated at South Woods State Prison, see ECF No. 11; and

     WHEREAS, Magistrate Judge Karen M. Williams appointed

counsel for the limited purpose of assisting Plaintiff with

settlement negotiations, see ECF No. 81; and

     WHEREAS, settlement negotiations have failed to result in

an agreement between the parties; and

     WHEREAS, Defendants filed a Motion for Summary Judgment on
May 24, 2019, see ECF No. 89; and

     WHEREAS, Plaintiff, now proceeding pro se by the terms of

Magistrate Judge Williams’ order, has not filed any opposition

to the Motion for Summary Judgment; and

     WHEREAS, in the interests of justice, the Court shall

extend the time for Plaintiff to submit his opposition to the

Motion for Summary Judgment for a period of thirty (30) days

from the date of this Order; and

     WHEREAS, Plaintiff is advised that failure to file

opposition within the timeframe set by the Court shall result in

the Court considering the Motion for Summary Judgment to be

unopposed.   The Court notes that failure to respond to a motion

for summary judgment “is not alone a sufficient basis for the

entry of a summary judgment.”   Anchorage Assocs. v. Virgin

Island Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990).        The

Court must still make an independent determination whether the

motion has been properly made and supported and whether granting

summary judgment is appropriate.       Id.; and

     WHEREAS, the New Jersey Department of Corrections Inmate

Locator indicates that Plaintiff is presently incarcerated in

New Jersey State Prison, Trenton, New Jersey,

     THEREFORE, IT IS on this   6th       day of September, 2019

     ORDERED that Plaintiff’s time to oppose the Motion for

Summary Judgment is extended thirty (30) days from the date of

                                   2
this Order; and it is further

     ORDERED that failure to file opposition within the

timeframe set by the Court shall result in the Court considering

the Motion for Summary Judgment to be unopposed; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail at

          Kaseem Ali-X 000422722B
          New Jersey State Prison
          PO Box 861
          Trenton, NJ 08625

                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
